UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7130


PERCY ALLEN WILLIAMS, JR.,

                  Petitioner - Appellant,

             v.

ROBERT JONES,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:09-cv-00006-GCM)


Submitted:    October 20, 2009              Decided:   October 27, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Percy Allen Williams, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Percy     Allen     Williams,          Jr.,    seeks     to     appeal      the

district   court’s     order   dismissing          as    untimely    his    28     U.S.C.

§ 2254 (2006) petition.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional     right.”          28    U.S.C.      § 2253(c)(2)        (2006).       A

prisoner     satisfies       this        standard        by    demonstrating          that

reasonable    jurists     would      find      that      any    assessment       of    the

constitutional     claims    by     the    district       court   is     debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                               We have

independently    reviewed      the       record    and    conclude     that    Williams

has not made the requisite showing.                      Accordingly, we deny a

certificate of appealability and dismiss the appeal.                             We also

deny Williams’ motion for appointment of counsel and deny, as

moot, his motions for bail or release pending appeal and for

injunctive    relief     pending         appeal.         We    dispense     with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              DISMISSED
                                           2